DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-2 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Kim et al. (U.S. Pub. No.: 2010/0040114) teaches a communication interference rejection system comprises a receiver operatively connected to a device  connected to a body of a user, the receiver configured to receive a signal transmitted through the body of the user, the signal comprising a data component and an interference component, said interference component due to human body antenna effect.
Geveci (U.S. Pub. No.: 2017/0052242) teaches said receiver comprising an analog integrator and a differentiator, wherein the analog integrator integrates the signal and then the differentiator digitally differentiates the output of said integrator.
 Hewson (U.S. Pub. No.: 2016/0327592) teaches a relatively low-gain analog integrator.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest said receiver configured to integrate the signal using a relatively high-gain analog integrator wherein the output of said integrator saturates to a rail-to-rail voltage to allow the receiver to decode the signal received from said integrator using a serial protocol, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN PHAM/           Primary Examiner, Art Unit 2649